INTERIM ORDER:
The panel heard oral argument in this case on April 11, 1996. After hearing oral argument, the panel is of the opinion that this case can be and should be settled.
The panel hereby refers this appeal to the Eleventh Circuit Conference Attorney for settlement discussions, pursuant to Federal Rule of Appellate Procedure 33 and Eleventh Circuit Rule 33-1.
The parties and their counsel are directed to contact this court’s Appellate Conference Office not later than fifteen days from receipt of this order to explore a resolution of their differences.
Before settlement discussions, counsel for the parties must consult with their clients and obtain as much authority as feasible to settle the appeal. Counsel and the parties are expected to discuss all issues in good faith.
The conference attorney shall issue an order as contemplated by Eleventh Circuit Rule 33 — 1(d) or issue a report to the panel not later than June 14,1996.